Order, Supreme Court, New York County (Diane Lebedeíf, J.), entered on or about November 3, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In this legal malpractice action arising out of the parties’ disagreement as to trial strategy in the underlying action, there are no triable issues of fact (see, Rodriguez v Fredericks, 213 AD2d 176, lv denied 85 NY2d 812). Plaintiff has failed to establish, as a matter of law, counsel’s negligence, and has also failed to demonstrate that but for the nature of the representation, he would have prevailed in the underlying action (Pacesetter Communications Corp. v Solin & Breidel, 150 AD2d 232). Counsel properly refused to pursue, and to retain a handwriting expert in support of, plaintiff’s patently meritless claim that his signature on a mortgage was a forgery.
We have considered plaintiff’s remaining claims and find them to be without merit. Concur—Wallach, J. P., Nardelli, Rubin and Williams, JJ.